ORDER

PER CURIAM.
Appellant Virgil Cooper (“Cooper”) appeals from the September 10, 2013 judgment of the motion court denying his motion for post-conviction relief under Rule 29.15. Cooper argues that the motion court erred in denying his motion for post-conviction relief because trial counsel were ineffective in failing to file a motion to suppress statements Cooper made to a law enforcement officer before he was informed of his Miranda rights.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jur*208isprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).